DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 10,741,208 in view of Nakamura et al. (US 2004/0091746) and Otsuka (US 2002/0098280). 
Patent ‘208 fails to disclose that the ferromagnetic powder is a hexagonal strontium ferrite powder, the examine notes that that these materials are nominal for a ferromagnetic powder.  
Patent ‘208 fails to disclose the amount of an edge weave of a tape edge, Nakamura discloses a magnetic tape comprising an edge weave of a tape edge to be 0.8-1.5 µm (Table 2) for obtaining excellent servo tracking performance (Abstract).
Patent ‘208 discloses that the difference Safter - Sbefore between a spacing Safter measured on a surface of the magnetic layer by an optical interferometry after ethanol cleaning and a spacing Sbefore measured on the surface of the magnetic layer by an optical interferometry before 
Otsuka is cited to disclose wherein the surface of a layer of a magnetic medium is cleaned via either ethanol or methyl ethyl ketone (exemplifying that the substitution for one type of cleaning agent are known and recognized substitutional equivalents. 
Thus, it would have been obvious to one of ordinary skill in the art to have patent ‘208 claim the cleaning being done with a methyl ethyl ketone cleaning agent, in lieu of an ethanol cleaning agent, since, as evidenced by Otsuka, such a substitution of oen cleaning agent for another would achieve similar result, and function in the same way, and thus is evidence of the known substitutions of such cleaning agents, within the magnetic media cleaning art, wherein such cleaning agents will both advantageously and effectively wipe off foreign matter adhering to a surface of a magnetic medium, and thus “improve the error ratio of high-density in the finished product” [0004].

Claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims:
 1-3, 6-10, and 13-15 of copending Application No. 16/777,368 in view of Nakamura et al. (US 2004/0091746) and Otsuka (US 2002/0098280).
1-3, 5-10, and 12-14 of copending Application No. 16/874,170 in view of Nakamura et al. (US 2004/0091746) and Otsuka (US 2002/0098280).
This is a provisional nonstatutory double patenting rejection.

For the above reference applications that fails to disclose the amount of an edge weave of a tape edge, Nakamura discloses a magnetic tape comprising an edge weave of a tape edge to be 0.8-1.5 µm (Table 2) for obtaining excellent servo tracking performance (Abstract).
The reference applications discloses that the difference Safter - Sbefore between a spacing Safter measured on a surface of the magnetic layer by an optical interferometry after ethanol cleaning and a spacing Sbefore measured on the surface of the magnetic layer by an optical interferometry before ethanol cleaning is more than 0 nm and 6.0 nm or less.  The reference applications fails to disclose the spacing difference in terms of MEK cleaning.
Otsuka is cited to disclose wherein the surface of a layer of a magnetic medium is cleaned via either ethanol or methyl ethyl ketone (exemplifying that the substitution for one type of cleaning agent are known and recognized substitutional equivalents. 
Thus, it would have been obvious to one of ordinary skill in the art to have the reference application claim the cleaning being done with a methyl ethyl ketone cleaning agent, in lieu of an ethanol cleaning agent, since, as evidenced by Otsuka, such a substitution of one cleaning agent for another would achieve similar result, and function in the same way, and thus is evidence of the known substitutions of such cleaning agents, within the magnetic media cleaning art, wherein such cleaning agents will both advantageously and effectively wipe off foreign matter adhering to a surface of a magnetic medium, and thus “improve the error ratio of high-density in the finished product” [0004].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive in regards to the 103 rejection.  Applicant’s arguments, including the Affidavit, discloses the methodology claimed by using the claimed MEK cleaning results in a patentable distinct product from the prior art that utilizes n-heptane/n-hexane cleaning instead.  Therefore, the 103 rejection of claim 1 over Nakamura in view of Tanakada and Otsuka has been withdrawn. 
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive in regards to the obvious double patenting.   
The terminal disclaimer has been recorded pertaining to copending US applications 16/777,418 and 16/825,425.  This has obviate the Double Patenting rejections which utilize those reference application set forth in the Non-Final office action dated 4/7/21
Applicant argues that the double patenting rejections regarding to reference applications to copending US 16/874,170, 16/777,368 and US Patent 10,741,208 are improper.  This is because these reference applications and patent claims a different cleaning solvent, specifically ethanol, than the claimed invention of using MEK.  Applicant has submitted an affidavit filed 7/7/21, wherein applicant has prepared a magnetic tape of Example 1 of reference application 16/777,368.  Applicant has measured the spacing difference (Safter – Sbefore) before and after MEK cleaning of the magnetic tape, wherein the MEK cleaning was 25.0 nm.  The value of 25.0 nm for MEK in Example 1 of ‘368 exceeds the upper limit of the claimed range of greater than 0 nm and less than or equal to 15.0 nm.  However, the examiner contends that this experimental data is unpersuasive to establish that the reference application ‘368 fails to disclose the claimed range of greater than 0 nm and equal to or smaller than 15.0 nm in regards to MEK cleaning.  This is 
For the reasons set forth above, the double patenting rejections are being maintained.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Linda Chau
/L.N.C/
Examiner, Art Unit 1785        

/Holly Rickman/Primary Examiner, Art Unit 1785